DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/28/2022.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious a device for an electronic aerosol provision system, the device comprising: a housing formed of a hatch section connected to a chassis section and moveable between a first position wherein the chassis section and the hatch section together define an enclosed space for an aerosol forming component which includes an aerosol generator to be located, and a second position wherein the chassis section and the hatch section are spaced so as to provide access to the enclosed space, wherein moving the hatch section from the first position to the second position includes the hatch section undergoing more than one of pivoting, rotating, sliding, or swiveling with respect to the chassis section, wherein the hatch section includes a sleeve for receiving the aerosol forming component.

In combination with all the limitations recited in the independent claim 19, the prior art of record does not anticipate nor render obvious a method for manufacturing a device for an electronic aerosol provision system, wherein the device comprises a housing formed of a hatch section connected to a chassis section and moveable between a first position wherein the chassis section and the hatch section together define an enclosed space for an aerosol forming component which includes an aerosol generator to be located, and a second position wherein the chassis section and the hatch section are spaced so as to provide access to the enclosed space, wherein moving the hatch section from the first position to the second position includes the hatch section undergoing more than one of pivoting, rotating, sliding, or swiveling with respect to the chassis section, wherein the hatch section includes a sleeve for receiving the aerosol forming component, the method comprising:
forming the chassis section; forming the hatch section; and connecting the chassis section to the hatch section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831